Citation Nr: 0026118
Decision Date: 09/28/00	Archive Date: 11/03/00

DOCKET NO. 94-47 288               DATE SEP 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for post traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to April 1969.

The veteran was previously denied service connection for PTSD by
decision of the Board of Veteran's Appeals (Board) in June 1990.
This appeal arises from a November 1993 rating decision from the
Pittsburgh, Pennsylvania Regional Office (RO) that determined that
no change was warranted in the prior denial of service connection
for PTSD. A Notice of Disagreement was filed in June 1994 and a
Statement of the Case was issued in September 1994. A substantive
appeal was filed in October 1994.

In November 1994 a hearing at the RO before a local hearing officer
was held.

In a decision in February 1997, the Board determined that new and
material evidence had been presented to reopen the veteran's claim
for service connection for PTSD and remanded the case to the RO for
further development. The case w;as thereafter returned to the
Board. By decision of the Board in November 1999, the veteran's
claim was found to be well grounded and the case was again remanded
for further development. The case was thereafter returned to the
Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the RO.

2. The veteran has a diagnosis of PTSD, medically linked to events
in service.

3. The occurrence of at least one alleged stressor is supported by
credible evidence.

4. It is at least as likely as not that the veteran currently
suffers from PTSD resulting from a verified in service stressor.

2 -

CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. 1110, 1154, 5107 (West
1991); 38 C.F.R. 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service records indicate that he served in Vietnam
and was assigned to Co D 62d Engr Bn from March 1968 to January
1969 and with 984th Engr Co (LC) from January 1969 to April 1969.
His military occupational specialty was carpenter. Awards and
decorations received include Vietnam Service Medal, National
Defense Service Medal, Vietnam Campaign Medal, Silver Service Star,
Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge,
and the Republic of Vietnam Civil Actions Honor Medal, First Class
Unit Citation Badge.

On a service enlistment examination in June 1967, no history of
frequent trouble sleeping, frequent or terrifying nightmares,
depression or excessive worry, or nervous trouble of any sort was
reported. On examination, the veteran's psyche was clinically
evaluated as normal.

In January 1968, the veteran was treated after injuring his left
hand with a hammer.

In April 1968, the veteran was seen after he cut his right thumb on
a sheet of tin, for which he had stitches.

In September 1968, the veteran was seen for a cut finger of the
left hand. He said he hit it with a hammer. He had been treated at
another dispensary previously.

3 -

On a separation examination in April 1969, the veteran reported
frequent trouble sleeping, depression or excessive worry, and
nervous trouble. Additional reports from this examination are
illegible.

As part of a December 1985 claim for service connection for PTSD,
the veteran listed stressors including that he was under fire as
soon as he arrived in Vietnam at Ben Hoa airport, around the end of
1967. A few soldiers were injured as they were running for cover.
While in Vietnam he served with the 984th Land Clearing Eng. Bn.
and the objective was to clear the jungle. They worked with the 9th
infantry around the Black Virgin Mountain on the Ho Chi Minh Trail.
In the evening they were under fire and medics were killed. Napalm
drops killed U.S. soldiers as will as V.C. He saw many body bags.
He was under mortar fire while clearing the jungle. They were on
the trail for three to four months, and he was then sent to the
Mekong Delta to work on construction of bridges. They were shelled
and mortared while building. He witnessed a soldier stepping on a
mine. The veteran received some shrapnel but did not say anything.
He started drinking and taking dope then. A fellow soldier drove a
bulldozer over a mine and lost his arm. He was in a firefight and
they were overrun, during which an ammo dump was blown up and
soldiers in a tent next to the veteran's tent had their throats
cut. In Long Binh, a soldier had his throat cut. He would do mail
runs for the Air Force and one time a truck ahead of the convoy was
blown up and the driver was witnessed running in the road on fire
with an arm missing. The veteran witnessed torture of a V.C. Many
soldiers he knew were killed during Tet. He was in the hospital
with gangrene of the hand and saw other soldiers dying next to him.
While in Cu Chi with the 25th infantry, he was in a firefight and
was trapped in his bulldozer. A soldier behind the veteran was hit
by shrapnel and the veteran had to bandage his wounds.

Entered into the claims folder was a VA record from November 1985
which shows that the veteran was seen with new stress, he was
getting drunk and had some family trouble. He had some depression
and irritability. He was in jail for disorderly conduct.

4 -                                                               
  

A VA examination from June 1986 includes that the veteran stated
that his problems began while in active combat service during the
Vietnamese conflict. His problems began when his first wife wrote
him a "Dear John" letter, which caused him to be so upset he went
AWOL for several days and subsequently began a pattern of long term
drug and alcohol abuse. The AWOL caused a court martial. The
veteran stated that since the time of the incident, he had
increasing difficulties with drugs and alcohol, had problems taking
orders from authority figures and had a lot of difficulty "owning
up to responsibilities". He could not deal with the social
stressors that he was experiencing. He stated that he currently
drank a six-pack of beer a day, and he had ongoing abuse of
Marijuana. He stated that he drank and abused alcohol in order to
escape his social responsibilities. He had difficulty in getting
along with others, in particular with authority figures. He had not
worked steadily since his discharge from the Army.

The veteran did not list the Vietnam War per se as the focal point
for his subsequent difficulties but rather the dissolution of his
first marriage. However, he did manifest numerous symptoms
consistent with PTSD, including sleep difficulties and recurring
nightmares of Vietnam which were based on reality. One recurring
nightmares involved his clearing the jungle, an acquaintance being
blown off of a. bulldozer and the veteran administering first aid
until a medic could arrive. The medic was then killed by a sniper.
The second nightmare involved his platoon perimeter being overrun
during the Tet Offensive, including soldiers in the bunk next to
the veteran's bunk having their throats slashed. The veteran was
involved in the handling of the bodies after this incident. The
veteran stated that he experienced flashbacks of Vietnam and that
his memory and concentration had been impaired since then. The
veteran additionally reported that he had recollections of napalm
being accidentally dropped on U.S. troops and seeing bodies in
which faces were grossly distorted. He also had his life directly
threatened on numerous occasions when he was in the vicinity of
mortar attacks and attempts by snipers to kill U.S. troops. Many of
his acquaintances were killed.

The veteran had an extensive legal history, and he believed that
stressors at home led to most of his arrests. In summary, it was
indicated that the veteran did display

5 -

many of the stigmata of PTSD and met the DSM III criteria. However,
it was believed that the veteran's interpersonal and occupational
difficulties were not primarily the result of PTSD and it was
believed that PTSD was of mild severity. The final diagnoses
included PTSD, chronic, mild.

A VA hospital record from August 1986 to September 1986 includes
that the veteran was admitted to the hospital for PTSD. Throughout
the hospitalization, the veteran noted a gradual improvement in his
sleep with a decrease in nightmares and intrusive recollections of
Vietnam. He also noted improvement in his mood. The diagnoses
included chronic PTSD and major depression.

In January 1988, the veteran submitted a statement regarding his
experiences in Vietnam, reiterating those noted above.

Entered into the claims folder were VA treatment records from
October 1986 to November 1986 that include that the veteran was
treated for depression and PTSD. A VA record from September 1987
includes that the veteran had a problem with anger control. He had
not worked in four months when he took a leave of absence due to
heart problems.

Entered into the claims folder was a VA mental health record from
February 1987 that includes that the veteran was seen for
evaluation for depression and other mental health symptoms. He
stated that ever since his return from Vietnam, he had been on red
alert. He admitted to past alcohol abuse but denied recent abuse.
He was currently depressed but worked regularly and had no sleeping
problems. He insisted that he did not have a personal problems but
that due to Vietnam he had difficulty talking and communicating.
The impression included depressive disorder, mixed mood, moderate;
rule out personality disorder; history of alcohol abuse; rule out
current drug abuse; and rule out PTSD.

Entered into the claims folder were VA records from September 1987
to February 1988 that show that the veteran was treated for anger
and depression.

6 -

Received in August 1988 was a statement from the veteran
reiterating stressors from Vietnam as previously described above
and includes that when the veteran was in Cu Chi, he served with
the Big Red One. One soldier who was hit was named Lindsey or
Kinsey. He additionally noted that he was in Chau Phu in June 1968
when a bridge on which he was working was blown up.

A report from the Environmental Support Group (ESG) from December
1988 notes in part that in the area that the veteran was stationed,
there were energy attacks mostly by fire and there were several
ground probes. A bridge was blown up in June 1968. Additionally, in
June 1968, Ben Luc was fired upon, but there were no casualties.
There was confirmation that a soldier with the 984th Engr Co (LC)
62 Engr Bn, died from wounds in February 1969.

A VA hospital record from April 1989 to June 1989 shows that the
veteran was admitted for a Combat Stress Disorders program. He was
able to work thorough his combat trauma and begin the grieving
process for his friends killed in Vietnam. The diagnoses included
PTSD, chronic, and alcohol abuse.

A VA record from August 1992 includes that the veteran was seen
requesting mental hygiene clinic services. He claimed he had PTSD
but was not service connected. The diagnoses included rule out PTSD
and alcohol dependence.

A VA hospital record from October 1992 to November 1992 includes
that the veteran was admitted for problems to include alcohol
abuse. He was on medication for stress syndrome. The diagnoses
included alcohol dependence, mixed substance abuse, benzodiazepine
dependence, and PTSD.

In June 1994, the veteran submitted a statement regarding his
experiences in Vietnam. He listed a person that he saw killed in
Vietnam in action May 8, 1968, who was with the 506th 3BN 101 ABn
O, V.

At an RO hearing in November 1994, the veteran testified that he
had been temporarily assigned to the 101st during the incident when
a soldier he knew was

7 -

killed. The soldier was about 50 or 60 yards away from the veteran
in the bush when it happened. The veteran additionally reported
that he was treated for shrapnel wounds in the hospital which he
got when a soldier in a bulldozer behind his was hit. He believed
this was sometime in July or August 1968. He reported that he
currently had trouble sleeping, retaining employment, nightmares
about Vietnam, and nightsweats.

Entered into the claims folder in October 1994 were VA treatment
records that include a hospital record from February 1989 to March
1989, wherein the veteran was admitted for evaluation for the
combat stress disorders program. The veteran completed a military
records check, life history questionnaire, social assessment, MMPI,
Mississippi Scale for Combat Related PTSD, and assessment
interviews. The veteran was assigned to the Combat Engineers in the
Republic of Vietnam from 1968 to 1969. He participated in clearing
operations in the jungle. He was involved in several combat
actions. He reported sleep disturbance, nightmares, hyperalertness,
memory loss, and psychic numbing. The diagnoses included PTSD,
chronic.

Additionally, a VA hospital record from July 1989 includes that the
veteran was admitted involuntarily because of alleged violence and
inappropriate behavior. There was a question of whether or not he
had taken an overdose. He was also drinking. The veteran had a
history of prior psychiatric admissions or alleged PTSD. He had a
history of being in prison in the past. He talked about having
flashbacks of Vietnam when he drank. The final diagnoses included
PTSD and alcohol abuse by history.

A record from the Social Security Administration includes that the
veteran was found to be disabled due to a primary diagnosis of
major depression and a secondary diagnosis of PTSD.

On a VA examination in May 1997, it was indicated that post service
the veteran had 50 to 60 jobs and was currently unemployed. He was
on Social Security disability for PTSD. He reported that he was
fired from his jobs due to alcohol

8 -

problems or because he could not work with people around. He dated
his emotional problems to the time he was in Service. He reported
stressors as noted previously. He reported flashbacks and
nightmares related to Vietnam. He reported sleep problems, startle
reactions, and outbursts of anger. The diagnoses included PTSD,
chronic, severe, with some elements of anxiety.

An October 1997 report from the U.S. Armed Services Center for
Research of Unit Records (USASCRUR) notes in part that a soldier
mentioned by the veteran was killed in action in May 1968.

VA treatment records from March 1989 to December 1997 include
treatment for alcohol dependence and PTSD.

A Social Security Association disability determination evaluation
from Kripa S. Singh, M.D., from April 1987 includes that the
veteran reported that his PTSD started when he was in service in
Vietnam. He additionally reported that since he had PTSD, he did
not like being around people and wanted to be left alone. He
reported that he had sleep problems, memory problems, feelings of
guilt and self reproach related to his Vietnam experiences. He
appeared irritable. It was indicated that the symptoms were
suggestive of PTSD, however, he did not meet criteria A required
under DSM-III. The diagnoses included question dysthymic disorder,
PTSD, substance abuse by history, and borderline personality
disorder.

A Psychological Evaluation Report from Glen W. Thompson, Ph.D.,
from March 1995 includes that the veteran reported that his
problems began in 1969 when he first came home from Vietnam but
that he had not had anger before that time. He said that he started
to drink when he came home. The veteran reported being hospitalized
for shrapnel wounds of the hands but that there was no record of
this. In Vietnam he served as a battlefield engineer. He went AWOL
after receiving a "Dear John" letter from his wife. The diagnoses
included PTSD. It was noted that this was based on a symptom
pattern characteristic of that disorder: his experience in Vietnam
involved witnessing and experiencing events that involved
threatened death and serious injury and his response was of intense
fear and helplessness.

9 -

At the present time, he had recurrent and intrusive recollections
of the event and distressing dreams of the event. He reported
instances where he would hear a bus backfire and would re-
experience the traumatic events. He had significant distress when
he was at events that resembled the traumatic events. He also tried
to avoid reminders of the events. He had a feeling of detachment
and estrangement from others, and he preferred to stay alone. He
had marked anhedonia but no sense of a foreshortened future. He had
a restricted range of affect in that he experienced violent
responses more than tender ones. He had consistent symptoms of
increased arousal. He had difficulty falling asleep and middle and
terminal insomnia. He had irritability and significant outbursts of
anger on little provocation. He exhibited difficulty concentrating.
He reported hypervigilance and exaggerated startle response. It was
interesting that this was felt to be chronic in type. Other
diagnoses included alcohol dependence with tolerance in remission
and major depression.

On a VA examination in December 1998, it was indicated that the
veteran dated his psychological problems back to the period when he
was serving as a heavy equipment operator in Vietnam. He described
several occasions in which people he was working with were killed.
He acknowledged that he only knew of these people and did not know
them personally. When questioned about how upset he was about their
death, he claimed that any death upset him and went on to describe
disturbing feelings seeing civilian casualties on numerous
occasions. On his return to the United States, he was spat upon at
the airport. For the next eight years, the veteran claims he
wandered around the country working from job to job and drinking
heavily. He never held a job for very long. Since his discharge, he
had spent 10 to 12 years in prison for assault and vehicular
homicide while intoxicated.

He had been diagnosed with chronic depression and alcohol
dependence, although the diagnosis of PTSD was entertained on
several occasions. He currently described feeling chronically
depressed and irritable. He felt that his irritability had caused
him continuing problems relating to other people and accounted for
much of his violent behavior in the past. He reported that he was
not sleeping well and felt chronically dysphoric. He woke up
repeatedly during the night often in a cold

- 10-

sweat but had no memory of his dreams. He remained concerned that
he would go off and hurt someone. He described minimal
preoccupation with his Vietnam experiences and no dramatic
flashbacks or startle reactions. The diagnoses included major
depression, recurrent, chronic; alcohol dependence; mixed
personality disorder with borderline antisocial features. It was
the examiner's opinion that there were no verified stressors.

On a VA examination in January 2000, pursuant to a Remand request,
the veteran's military history and stressors were indicated to be
that he served in Vietnam from March 1968 to April 1969, first with
the 62nd Engineering Battalion and later with the 984th Engineering
Company. He served as a heavy equipment operator. There was
verification that his outfit was periodically exposed to rocket and
mortar attack as well as to small arms and sniper fire. There was
additionally verification that a soldier known to the veteran was
killed in action in May 1968. The veteran had remembered the first
name and date and indicated that this soldier was killed in a
bulldozer behind the one he was riding during their efforts to
clear a jungle area. Likewise verified was the fact that a bridge
was blown up in June 1 1968 on Route 1 in Vietnam. The veteran
reported that his outfit was repeatedly fired upon during that
period of time as they were trying to reconstruct the bridge.

As to the veteran's symptoms and subjective complaints, the record
was confusing. There were records that indicated a clear diagnosis
of PTSD and others where it was not mentioned. On the last VA
examination in December 1998, it was indicated that the diagnoses
were recurrent major depressive disorder, alcohol dependence, and
mixed personality disorder. The veteran could only explain that the
examiner was "lying" since he had treated the veteran for seven or
eight years prior to the examination for PTSD. The veteran insisted
that he had difficulties with recollections about the war, but most
of his symptoms centered about his volatile and unstable temper and
tendency towards violence. He had spent 10 or 12 years in jail in
this regard. He complained about chronic depression, chronic
anxiety and waking frequently during the night. He denied actual
dreams about Vietnam or flashbacks, but he did make reference to
the fact that he was an unsteady sleeper at night, would jump out
of bed and had night sweats. He had occasional startle

reactions to such things as backfire or other loud noises, but the
more the veteran talked, the more it became clear that he had only
some symptoms of PTSD and not others. It was difficult to separate
a diagnosis of PTSD from the labile impulsivity and depressive
dynamics associated with a very severe case of mixed -personality
disorder. The veteran had shown an unstable pattern of behavior for
roost of his life, and it appeared that this was for reasons that
were more complicated and broader than PTSD alone.

On examination, the veteran was frustrated, exasperated, and angry
at the VA Medical Center for not cooperating with his view that all
of his symptoms and behavior were related to PTSD. He appeared to
have some problems with dysphoria, and it became apparent that he
was depressed and anxious about the fact that his life had never
been organized, consistent, or going in any one positive direction.
The veteran genuinely believed that he had PTSD, and that this was
the cause of all his problems. This was in keeping with his gross
lack of insight and poor judgment rather than a prevarication per
se. He did not have any insight into the manner in which
personality dynamics functioned as they did for him. The veteran's
clinical portrait did not suggest exaggeration so much as
insistence that things be the veteran's way. He believed that PTSD
was the cause of all his difficulties, including his alcohol abuse.
It was along these lines that he could then absolve himself of all
responsibility for any of the behavior that he had exhibited all of
his life. Of interest is the fact that the veteran's antisocial
and/or delinquent/criminal behavior began long before he entered
the service, and that he was raised by an alcoholic, abusive step
father.

The overall clinical impression was one of PTSD, relatively mild in
nature, in a man who was also exhibiting a severe case of major
depressive disorder. This latter disorder was felt to be secondary
to the devastation in his life caused by chronic alcohol dependence
that had been quite severe and by a chronic and severe mixed
personality disorder. Testing showed that the veteran's MMPI-2
profile was a rather classic picture of exaggeration. It might well
be that the veteran was so frustrated over not having the VA
acknowledge his perceptions of his PTSD, however mild it might be,
that he was exaggerating symptoms in order to be

- 12 -

acknowledged. On the other hand, it was very clear that he endorsed
symptoms across the board and in almost every category which tended
to render his profile unreliable and invalid. Thus, the veteran
exaggerated on the MMPI-2, and this pattern was consistent with
outright prevarication mixed with unconscious denial. On the
Mississippi Scale, he obtained a score of 158, which was well above
the mean score of 107 that was suggested for Vietnam Veterans. It
was even well above the mean score of 130 that was used on a more
local basis. Again, this was an exaggeration in that the veteran
answered almost every question bi its extreme degree.

Thus, it was the examiner's opinion that the psychological tests
were consistent with the veteran's overall thrust to blame PTSD for
all of his problem and to absolve himself from any responsibility
for these. The veteran's major problem was one of a mixed
personality disorder that had been coupled with his chronic
alcoholism, both of which had gotten him into trouble with society
before, during and after the service and which had interfered with
his ability to adapt. He was all too willing to blame everything on
PTSD and this was reflected in his exaggerated test scores. The
scores were simply too high to be credible. The diagnostic
impressions included that based on a review of the veteran's
available medical records, including the C file, the currently
administered psychological tests, as well as the currently
conducted clinical examination, the examiner was of the opinion
that within a reasonable degree of medical certainty, the veteran
suflered from PTSD, chronic, mild (pending verification of
stressors); major depressive disorder, chronic, severe, secondary
to alcohol dependence; alcohol dependence, very severe, currently
in short term remission; benzodiazepine dependence, chronic,
currently in reported full remission; mixed personality disorder,
very severe, with borderline and strong anti-social features. Thus,
the PTSD that was present was in all likelihood related to the
several verified in service stressors that were mentioned above,
though certainly this could not be verified by the examiner.

In a VA report dated in June 2000, it was indicated that this
report was prepared pursuant to a Board Remand requesting an
evaluation of whether the veteran suffered from PTSD; and, if so,
whether a current diagnosis of PTSD was linked to

13 -

a specified verified stressor. The veteran was examined previously
in January 2000, and this report was done pursuant to a review of
the veteran's claims -folders, reports, and records of treatment.
The veteran was not re-examined. The review of the records and
psychiatric history included that the veteran was in the army from
August 1967 to August 1969 with one tour in Vietnam with the 984th
LC 62nd Engineer Brigade. His military occupational specialty was
carpenter. While in the service, he received several disciplinary
actions. Prior to and subsequent to the service, he had legal
difficulties and incarcerations for vehicular homicide, driving
under the influence, drugs, and forgery. Likewise he had an
extensive history of drug and alcohol abuse and hospitalization for
same, the inability to maintain employment, difficulty interacting
appropriately with others, and difficulty controlling his temper.

He had received psychiatric hospitalizations and psychiatric
outpatient treatment for depression and PTSD. His diagnoses had
ranged from PTSD as the primary diagnosis to PTSD listed as the
last diagnosis after dysthymic disorder, major depression, bipolar
disorder, alcohol dependence, and polydrug dependence. His last
psychiatric hospitalization at the VAMC was from April 2000 to May
2000 for alcohol dependence, bipolar disorder, and possible drug
dependence. The diagnosis of bipolar disorder had been utilized as
the primary diagnosis since 1993, though as early as 1989, the
veteran was treated with Lithium Carbonate. While the type of
psychiatric diagnoses related to depression had varied, given the
veteran's history and symptoms, the most likely diagnosis was
dysthymic disorder.

The veteran first psychiatric examination for PTSD was dated in
June 1986. At that time, the veteran was given the diagnosis of
PTSD, mild. The examiner noted, however, that while he felt that
the veteran met the DSM-III criteria for the diagnosis, that the
condition was not responsible for the veteran's chronic
unemployment, anger, inability to get along with others, or his
longstanding alcohol and drug dependence. Rather, the veteran's
primary problems were seen to be a result of his severe personality
disturbance as well as polysubstance dependence. It should be noted
that throughout the veteran's claims folder, there were marked
inconsistencies in the veteran's description of identified
stressors as

14 -

well as marked inconsistencies in symptom presentation. While there
was previous psychological testing cited as having been
administered in 1986 and 1989, including the Mississippi Combat
Scale in 1989, no test results were cited. An MMPI administered in
1992 was also invalid due to symptom exaggeration, similar to the
results in the January 2000 examination. The Mississippi Combat
Scale score of 158 is considered to represent significant symptom
exaggeration and was significantly above the cut off for combat
veteran, especially in light of the degree of the veteran's combat
exposure and symptom presentation at the time of the last VA
examination.

Actually, based on the symptom presentation and cited stressors
during the January 2000 VA examination, the veteran, in the
examiner's opinion, did not meet the criteria for the diagnosis of
PTSD either in terms of identified stressors or on-going symptoms.
The diagnoses included PTSD, mild by history; alcohol dependence,
chronic; polysubstance dependence, chronic; dysthymic disorder,
chronic; and anti- social personality disorder. The conclusion
indicated that it was as likely as not that the veteran
historically may have met the diagnostic criteria for PTSD, mild.
While as noted in the January 2000 VA examination, the veteran
alleged that PTSD was the cause of all his difficulties
historically, this was not the case as test results indicated
severe symptom exaggeration, inconsistent with symptom presentation
and combat experience. It should be noted that there were
historical inconsistencies present in reports found in the
veteran's claims folder both in terms of cited stressors, combat
experience, and symptom presentation.

II. Analysis

The Court has held that a claim for service connection for PTSD is
well grounded where the veteran "submitted medical evidence of a
current disability; lay evidence (presumed to be credible for these
purposes) of an in-service stressor, which in a PTSD case is the
equivalent of in-service incurrence or aggravation; and medical
evidence of a nexus between service and the current PTSD
disability". Cohen (Douglas) v. Brown, 10 Vet. App. 128,136-37
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

- 15 -

In the instant case, the Board has concluded that the claim is well
grounded. The veteran has submitted (1) medical evidence of a
diagnosis of PTSD, Concurrent with his claim; (2) evidence of in-
service incurrence, and a medical nexus evidence linking PTSD to
his service. See Cohen, supra.

Even though a PTSD claim is well grounded, "eligibility for a PTSD
service- connection award requires ... (1) [a] current, clear
medical diagnosis of PTSD ... (2) credible supporting evidence that
the claimed in-service stressor actually occurred; and (3) medical
evidence of a causal nexus between current symptomatology and the
specific claimed in-service stressor." Cohen, 10 Vet. App. at 138.

In June 1999, 38 C.F.R. 3.304(f) was revised effective March 7,
1997 to reflect the decision in the Cohen v. Brown case.

 3.304 -- Direct service connection; wartime and peacetime.

(f) Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence diagnosing the
condition in accordance with 4.125(a) of this chapter; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the

- 16 -

claimed in-service stressor. If the evidence establishes that the
veteran was a prisoner-of-war under the provisions of 3.1(y) of
this part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing evidence to
the contrary, and provided that the claimed stressor is consistent
with the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor.

In the instant case, a current medical diagnosis of PTSD is shown
from the January 2000 VA examination reports, where the veteran was
diagnosed with mild PTSD. Moreover, VA practitioners have indicated
treatment of the veteran for PTSD and[ linked the veteran's current
PTSD to experiences in Vietnam. Evidence received from an ESG
report corroborates the veteran's report of enemy attacks, a bridge
blowing up, and a soldier killed in action in the same location as
the veteran. Finally, the Board finds that the evidence presented
fulfills the third requirement to establish a claim of service
connection for PTSD, which is a link between the current symptoms
and the in-service stressors. As noted, the VA examiner in the
January 2000 examination indicated that the veteran had mild PTSD,
based on verified stressors. While the examiner in June 2000
diagnosed post-traumatic stress disorder, mild by history only, the
Board finds that the evidence is at least in equipoise that the
veteran has PTSD which had its onset in service. In summary, the
Board finds that the evidence supports the veteran's claim. The
evidence demonstrates that all three requirements to establish a
claim of service connection for PTSD have been met.

17 -

ORDER 

Entitlement to service connection for PTSD is granted.

Iris S. Sherman 
Veterans Law Judge 
Board of Veterans' Appeals

18 -


